Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on December 1, 2020 has been accepted and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 9 recite “a phantom comprising: phantom body and an x-ray luminescent material, wherein at least a portion of the x-ray luminescent material is on a surface of the phantom.”  Thus, the claim is directed to a phantom comprising 1) a phantom body and 2) and an x-ray luminescent material. It is unclear how an x-ray luminescent material, which is an element of the phantom is both an element and on the phantom.
According to the specification, the x-ray luminescent material is on a surface of a phantom body (see figures 1-3, for example). Thus, if the phantom comprises the x-ray luminescent material and a phantom body, it is unclear how the luminescent material can both be an element of the phantom and on a surface of the phantom. 
The balance of claims are rejected for being dependent upon an already rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2016/0256712 (Vahala) in view of US Publication 2020/0061391 (Krishnaswamy).
Regarding claim 1, Vahala discloses a phantom (Figures 10 and 11) comprising 
phantom body (see paragraph [0121] discloses a substrate) and an X-ray luminescent material (element 144” is a scintillating film which is a luminescent material, meaning it luminesces or produces light when irradiated by an x-ray source element 108, see paragraphs [0046]-[0047]), wherein the X-ray luminescent material is on an outer surface of the phantom body (see paragraph [0121] which discloses the scintillator foil is mounted on a substrate or phantom body), 
wherein the phantom body has a cavity (element 144” has a cavity to insert patient 136), the phantom having a transparency that allows acquiring, using one camera at one location, of an image of an entrance feature of a radiation beam entering the phantom and an exit feature of the radiation beam exiting the phantom (see figure 11, radiation element 142 enters the phantom, element 144”, and element 142 also exits element 144”, and thus the phantom is transparent to the radiation as it enters and exits the phantom. Further, scintillation light is detected at elements 804, which is light produced at the entrance and exit of the radiation beam, and is detected by camera elements 802, see also paragraph [0117] discloses that one or several cameras are used to detect scintillation).
Vahala does not disclose that the x-ray luminescent material is a dielectric material comprising water with a fluorescent compound to generate a Cerenkov optical signal in response to a radiation beam incident on the phantom.
Krishnaswamy discloses a conventional phantom (figure 4A, element 202) that includes an x-ray luminescent material that is a dielectric material comprising water with a fluorescent compound to generate Cerenkov optical signal in response to radiation beam incident on the phantom (see paragraph 
It would have been obvious to one have having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Vahala with the x-ray luminescent material disclosed by Krishnaswamy in order to increase precision in determining the location of a radiation beam and ensure alignment of the beam (see paragraph [0031]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vahala in view of Krishnaswamy further in view of US Publication 2015/0352376 (Wiggers).
Regarding claim 2, Vahala in view of Krishnaswamy discloses the phantom of claim 1, but does not state that the wherein the X-ray luminescent material is an X-ray scintillation material with superficial build-up material.
Wiggers discloses a phantom for calibration of a radiation therapy system including an electronic portal imaging device or a phantom (Figure 5a element 112) including an x-ray scintillation material (element 202) with superficial build-up material, element 204, see also paragraph [0084]).
It would have been obvious to one having ordinary skill in the art, before the effective fling date of the claimed invention to have modified the scintillator as disclosed by Vahala and Krishnaswamy with the scintillator and build-up material of Wiggers in order to reduce absorption of the scattered radiation and thus increasing the accuracy of the phantom.
Claims 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vahala in view Krishnaswamy further in view of Lin (US Publication 2018/0014809).
Regarding claim 5, Vahala in view of Krishnaswamy discloses the phantom of claim 1, but does not disclose the limitations set forth in claim 5.
Lin teaches a phantom including

opaqueness of the phantom does not allow acquiring, using one camera at one location, of an image of an entrance feature of a radiation beam entering the phantom and an exit feature of the radiation beam exiting the phantom (checkerboard pattern allows radiation through the transparent portions and does not allow radiation through the opaque portions and the portion that transmits is viewable by camera, see paragraphs [0045]-[0047]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the patterns of Vahala and Krishnaswamy with the checkerboard pattern of Lin in order to accurately locate and calibrate the x-ray source. 
Regarding claim 7, Vahala in view of Krishnaswamy discloses the phantom of claim 1, but does not disclose the limitations set forth in claim 7.
Lin teaches a phantom (figures 6 and 7) including a pattern of visually identifiable features at relative positions is overlaid on the surface of the phantom (see checkerboard pattern of radiopaque and transparent portions).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the patterns of Vahala and Krishnaswamy with the checkerboard pattern of Lin in order to accurately locate and calibrate the x-ray source. 
Regarding claim 8, Vahala in view of Krishnaswamy discloses the phantom of claim 7, but does that the pattern is a checkerboard pattern.
Lin teaches a phantom (figures 6 and 7) including a pattern of visually identifiable features at relative positions is overlaid on the surface of the phantom (see checkerboard pattern of radiopaque and transparent portions).
. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2016/0256712 (Vahala) in view of US 2015/0360056 (Xing).
Regarding claim 6, Vahala discloses a phantom (figures 10 and 11) comprising: 
phantom body (element 144) and an X-ray luminescent material, wherein at least a portion of the X-ray luminescent material is on a surface of the phantom (element 144” is a scintillating film which is a luminescent material, meaning it luminesces or produces light when irradiated by an x-ray source element 108, see paragraphs [0046]-[0047]), wherein:
the optical signal is a measurement of a radiation beam incident to the surface (see element 804 which is light or optical signal that is measured when the radiation beam is incident to the surface); and
the absorbed source is a measurement of absorption of the radiation beam in the phantom (when radiation beam element 142 interacts with the scintillator, the radiation beam is absorbed and emits light which is measured by camera 802 and represents the absorption of the radiation beam in the phantom).
	Vahala discloses a scintillating film for determining the position of a radiation beam, but does not teach that the surface of the phantom is uniform; and a relationship of optical signal to absorbed source is constant over the surface of the phantom.
	Xing discloses conventional phantom (see figure 1, element scintillating film) for visualizing a radiation beam (element Linear Accelerator) including a scintillating film or surface of a phantom that is uniform (see paragraph [0065] discloses thickness of the scintillator film is 0.8 mm and is thus uniform) where the relationship of optical signal to absorbed source is constant over the surface of the phantom 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the scintillator film of Vahala with the scintillator film of Xing in order to increase accuracy of detecting the radiation beam by providing a uniform scintillator film that outputs a constant optical signal over the surface of the phantom.

Claims 9, 12, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vahala in view of Lin (US Publication 2018/0014809) further in view of US 2015/0360056 (Xing).
Regarding claim 9, Vahala discloses a phantom (figures 9, 10 and 11) comprising a phantom body (element 144) and an X-ray luminescent material, wherein at least a portion of the X-ray luminescent material is on a surface of the phantom (element 144” is a scintillating film which is a luminescent material, meaning it luminesces or produces light when irradiated by an x-ray source element 108, see paragraphs [0046]-[0047]), wherein a pattern of visually identifiable features at relative positions is overlaid on the surface of the phantom (see figure 9, element 900 and 902 are a pattern of optical markers that are detectible by camera element 802, see paragraph [0119] and are overlaid over scintillator element 144, see paragraph [01098] discloses that the fiducial markers are mounted on surface of the scintillator film).
Vahala does not disclose that the optical markers form a checkerboard pattern. However, a checkerboard pattern of radiation opaque and radiation translucent spaces for a phantom are well known in the art, as disclosed by Lin (see figure 7F, element 88 is a checkerboard pattern that is over a CT or x-ray phantom element 86).

Vahala in view of Lin discloses a scintillating film for determining the position of a radiation beam, but does not teach that the surface of the phantom is uniform.
	Xing discloses conventional phantom (see figure 1, element scintillating film) for visualizing a radiation beam (element Linear Accelerator) including a scintillating film or surface of a phantom that is uniform (see paragraph [0065] discloses thickness of the scintillator film is 0.8 mm and is thus uniform).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the scintillator film of Vahala and Lin with the scintillator film of Xing in order to increase accuracy of detecting the radiation beam by providing a uniform scintillator film that outputs a constant optical signal over the surface of the phantom.
Regarding claim 12, Vahala in view of Lin and Xing discloses the phantom of claim 9, wherein Vahala further discloses:
the phantom comprises a structure, the structure having a cavity (see figure 11, element 144 has a cavity); 
the phantom has a transparency that allows acquiring, using one camera at one location, of an Image of an entrance feature of a radiation beam entering the phantom and an exit feature of the radiation beam exiting the phantom (see figure 11, radiation element 142 enters the phantom, element 144”, and element 142 also exits element 144”, and thus the phantom is transparent to the radiation as it enters and exits the phantom. Further, scintillation light is detected at elements 804, which is light produced at the entrance and exit of the radiation beam, and is detected by camera elements 802, see also paragraph [0117] discloses that one or several cameras are used to detect scintillation).
Regarding claim 13, Vahala in view of Lin and Xing discloses the phantom of claim 9, wherein;
Vahala further discloses a phantom body (see figures 9 and 11)) but Vahala does not disclose that the phantom comprises
an opaque substrate; 
opaqueness of the phantom does not allow acquiring, using one camera at one location, of an image of an entrance feature of a radiation beam entering the phantom and an exit feature of the radiation beam exiting the phantom.
Lin discloses the phantom body comprises an opaque substrate (see figure 6, dark portions are opaque);
opaqueness of the phantom does not allow acquiring, using one camera at one location, of an image of an entrance feature of a radiation beam entering the phantom and an exit feature of the radiation beam exiting the phantom (checkerboard pattern allows radiation through the transparent portions and does not allow radiation through the opaque portions and the portion that transmits is viewable by camera, see paragraphs [0045]-[0047]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the patterns of Vahala with the checkerboard pattern of Lin in order to accurately locate and calibrate the x-ray source. 
Regarding claim 14, Vahala in view of Lin and Xing discloses the phantom of claim 9, wherein Vahala further discloses: 
surface of the phantom is uniform  (See figure 11, element 144” is a layer of scintillator over a substrate and thus is uniform);
a relationship of optical signal to absorbed source is constant over the surface of the phantom (element 144” is a scintillator foil is mounted on a bendable substrate and is a uniform layer of 
the optical signal is a measurement of a radiation beam incident to the surface (see element 804 which is light or optical signal that is measured when the radiation beam is incident to the surface); and
the absorbed source is a measurement of absorption of the radiation beam in the phantom (when radiation beam element 142 interacts with the scintillator, the radiation beam is absorbed and emits light which is measured by camera 802 and represents the absorption of the radiation beam in the phantom).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vahala in view of Lin and Xing further in view of US Publication 2015/0352376 (Wiggers).
Regarding claim 10, Vahala in view of Lin and Xing disclose the phantom of claim 9, but does not state that the wherein the X-ray luminescent material is an X-ray scintillation material with superficial build-up material.
Wiggers discloses a phantom for calibration of a radiation therapy system including an electronic portal imaging device or a phantom (Figure 5a element 112) including an x-ray scintillation material (element 202) with superficial build-up material, element 204, see also paragraph [0084]).
It would have been obvious to one having ordinary skill in the art, before the effective fling date of the claimed invention to have modified the scintillator as disclosed by Vahala, Lin and Xing with the scintillator and build-up material of Wiggers in order to reduce absorption of the scattered radiation and thus increasing the accuracy of the phantom.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vahala in view of Lin and Xing, further in view of US Publication 2016/0263402 (Zhang).
Regarding claim 11, Vahala, Lin  and Xing disclose the phantom of claim 9, and Vahala teaches that the luminescent material is made of plastic (see paragraph [0039]) but does not disclose that the X-ray luminescent material is a dielectric material comprising water or plastic doped with a fluorescent compound to generate a Cerenkov optical signal in response to a radiation beam incident on the phantom.
Zhang teaches a phantom (figures 4 and 6, element 320) for monitoring radiation beams (element 308) where the luminescent material is made of a plastic dope with a fluorescent compounds (element 320 is a plastic material and a fluorescent compound, see paragraph [0100]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Vahala, Lin and Xing(generic radiation phantom made of plastic) with the Cerenkov phantom of Zhang, as it would merely result in a simple substitution of one known element for another to yield predictable results. Further, replacing the scintillator/fluorescent material of Vahala, Lin and Xing with the material of Zhang would allow for visual monitoring of the radiation beam which would increase accuracy in determining the location of the radiation treatment beam.
Response to Arguments
Regarding claims 6 and 9, Applicant’s arguments, see pages 7-8, filed December 1, 2020, with respect to the rejection(s) of claim(s) 6 and 9 under Vahala and Vahala in view of Lin have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vahala in view of Xing and Vahala in view of Lin further in view of Xing (see above rejections).
Regarding claim 1, Applicant’s arguments are not persuasive. Applicant argues that Krishnaswamy does not teach an x-ray luminescent material is on an outer surface of a phantom body. (see page 9 of the Remarks). The Examiner respectfully disagrees. Vahala clearly teaches an x-ray 
Regarding claim 1, Applicant also argues that the combination of Vahala and Krishnaswamy would impermissibly render Vahala unsatisfactory for the intended purpose, as adding a tank of water would not be suitable for insertion of a patient (see Remarks at page 10). The Examiner respectfully disagrees, as the x-ray luminescent material of Vahala (scintillator foil) can be interchangeable with the x-ray luminescent material of Krishnaswamy (water + fluorophore) to allow detection and alignment of radiation source as taught by Krishnaswamy. Thus, Vahala and Krishnaswamy both teach utilizing an x-ray luminescent material to detect alignment of the radiation source, thus, one skilled in the art would be motivated to apply the x-ray luminescent material of Krishnaswamy to the invention of Vahala. Thus, applicant’s arguments are not persuasive. 
Further, in the alternative, if applicant is arguing that one skilled in the art would not modify the invention of Vahala with the luminescent material of Krishnaswamy because one would not place a tank of water where a scintillator foil is located, the Examiner then requests clarification on how applicant is able to place water with fluorescent dopant on the surface of a sphere or cylinder, as applicant’s own specification teaches examples of spherical and cylindrical shaped phantom bodies where the water doped with fluorescent material is located on a surface of these phantom bodies.  The Examiner has 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884